The jury found specially that Avera was guilty of the perjury assigned in denying the signature of the deed, and not guilty of that assigned in charging Norsworthy with having forged or altered it.
The charge in this indictment against the    (670) defendant is that on a former bill before the grand jury he swore "that he did not execute" a certain deed, but that it was forged by Norsworthy. The jury find him not guilty of the perjury so far as relates to the charge that he swore Norsworthy forged the deed, but guilty in "denying his signature." Now, the defendant might have executed the deed, and still the fact be that he never actually signed it; as in a case where one person signs another's name by direction, and a sealing and delivery takes place by the party whose name is so written. In a case, therefore, quite supposable, wherein the defendant may be innocent, it is certainly against all authority to presume him guilty. There must, therefore, be judgment for the defendant.
NOTE. — See S. v. Bright, ante, 437; S. v. Arrington, 7 N.C. 571.